Phearsdorf v State of New York (2019 NY Slip Op 06921)





Phearsdorf v State of New York


2019 NY Slip Op 06921


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, CARNI, TROUTMAN, AND WINSLOW, JJ.


834 CA 18-01682

[*1]DONALD J. PHEARSDORF AND DANIELLE PHEARSDORF, CLAIMANTS-RESPONDENTS,
vSTATE OF NEW YORK, DEFENDANT-APPELLANT. (CLAIM NO. 121775.) 


RUPP BAASE PFALZGRAF CUNNINGHAM LLC, ROCHESTER (MATTHEW C. LENAHAN OF COUNSEL), FOR DEFENDANT-APPELLANT.
BRIAN CHAPIN YORK, JAMESTOWN, FOR CLAIMANTS-RESPONDENTS. 

	Appeal from a judgment of the Court of Claims (Renee Forgensi Minarik, J.), dated March 30, 2018. The interlocutory judgment determined that defendant is liable for the injuries sustained by claimant Donald J. Phearsdorf. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Defendant appeals from an interlocutory judgment, entered following a nonjury trial, in favor of claimants on the issue of liability under Labor Law § 240 (1). Viewing the evidence in the light most favorable to sustain the judgment and giving due deference to the determinations of the Court of Claims regarding witness credibility (see generally Matter of City of Syracuse Indus. Dev. Agency [Alterm, Inc.], 20 AD3d 168, 170 [4th Dept 2005]), we conclude that, contrary to defendant's contention, there is a fair interpretation of the evidence supporting the court's determination that claimant Donald J. Phearsdorf was not furnished with the requisite safety devices and that the absence of adequate safety devices was a proximate cause of his injuries (see generally Floyd v New York State Thruway Auth., 125 AD3d 1456, 1458 [4th Dept 2015]). We have reviewed defendant's remaining contentions and conclude that none warrants reversal or modification of the judgment.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court